COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  KENNETH D. MCKEOUGH,                            §               No. 08-21-00026-CV

                        Appellant,                §                  Appeal from the

  v.                                              §            County Court at Law No. 3

  CAMELOT TOWNHOMES                               §             of El Paso County, Texas
  ASSOCIATION, INC.,
                                                  §               (TC# 2019DCV3303)
                         Appellee.
                                              §
                                            ORDER

       This Court has received and filed the Appellee’s suggestion of bankruptcy stating that

Appellant, Kenneth D. McKeough, has filed for bankruptcy under Chapter 13 of the Bankruptcy

Code. Pursuant to 11 U.S.C. § 362, any further action in this appeal is automatically stayed. Under

these circumstances, and for administrative purposes, it is ORDERED that this appeal is removed

from the Court’s docket and abated. The appeal will be reinstated upon proper motion showing

that the stay has been lifted and specifying the action required by this Court.

       Accordingly, the appeal is abated.

       IT IS SO ORDERED this 7th day of April, 2021.


                                              PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.